DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 & 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 2018/0339156) in view of Thakkar et al. (US 2015/0148877).

Nash et al. discloses;

1. A medical device (e.g., via the disclosed catheter 12) comprising: a flexible body having a proximal end and a distal end (e.g., see Fig 3); an electrode (e.g., elements 16/114) positioned on the body proximate the distal end, wherein the electrode is configured to provide an electrical charge for stimulating tissue; an electrical connection (e.g., via the disclosed cable connectors 38 & 40) positioned on the body proximate the proximal end, wherein the electrical connection is configured to electrically couple the electrode to a power source; and an electrical lead (e.g., via the disclosed cables 34 & 36) connecting the electrode to the electrical connection, wherein the lead is on or in the flexible body, wherein the body is configured to have a first configuration prior to being secured to an exterior of a tube (e.g., via the disclosed tubular member 100) and a second configuration having a shape that conforms to a profile of the tube (e.g., via the disclosed ribbon cable 101 electrically connected the electrode via a connection and an electrode coupler which longitudinally overlaps with the ribbon cable and positioned radially inward of a portion of the electrode) with the electrode secured to an exterior of the tube {e.g., [0022], [0052], [0087]-[0089] & (Figs 3 & 9-11)}.

2. The medical device of claim 1, further comprising the tube, wherein the flexible body is helically wound about the exterior of the tube in a plurality of winds, to achieve the second configuration {e.g., [0087]-[0089] & (Figs 9-11)}.

3. The medical device of claim 1, further comprising the tube, and securing the flexible body about the exterior of the tube causes the tube to have regions of varying flexibility at locations of the tube having the flexible body {e.g., [0087]-[0089] & (Figs 9-11)}.

4. The medical device of claim 1, wherein the flexible body includes a dielectric substrate film disposed between the electrode and the electrical lead (e.g., via the disclosed insulating layers 107, [0087]).

5. The medical device of claim 4, wherein the flexible body further includes a hole through the dielectric substrate film, and the hole is filled with a conductive material electrically connecting the electrode to the electrical lead {e.g., via the disclosed catheter being sealed with an outer poly-material or insulating film/sheath and the electrode being formed via deposited, conductive ink [0067] & (Fig 3)}.

6. The medical device of claim 4, further including a sensor, an electronic chip, or an integrated circuit disposed within the dielectric substrate film and between the electrode and the electrical lead {e.g., via the disclosed electrodes between the distal electrodes 16a, such as 48A, which may serve as both stimulating and sensing electrodes, [0064], [0067] & (Fig 3)}.

7. The medical device of claim 1, wherein the flexible body, in the first configuration, includes at least one segment having an enlarged width relative to an adjacent portion of the flexible body (e.g., via the disclosed corrugations 82 that provide the greater longitudinal and lateral flexibility and bendability of the catheter), wherein the at least one segment is less flexible than the adjacent portion of the flexible body {e.g., [0083]-[0084] & (Figs 7B)}.

8. The medical device of claim 1, wherein the flexible body, in the first configuration, includes at least one segment having a nonlinear configuration adjacent to a portion of the flexible body having a linear configuration, wherein the at least one segment is more flexible than the portion {e.g., [0083]-[0084] & (Figs 7B)}.

9. The medical device of claim 1, further comprising the tube, wherein a longitudinal axis of a proximal portion proximal to the bend is transverse to a longitudinal axis of a distal portion distal to the bend of the flexible body; and wherein a flexibility of a segment of the medical device having the proximal portion differs from a flexibility of a segment of the medical device having the distal portion of the flexible body, due to the arrangements of the proximal and distal portions on the tube {e.g., [0083]-[0084] & (Figs 7AB)}.

10. The medical device of claim 9, wherein the at least one bend causes a change in direction of a helical wind of the flexible body about the tube, when the flexible body is on the second configuration {e.g., [0087]-[0089] & (Fig 9)}.

11. The medical device of claim 1, wherein the flexible body includes at least one segment having a stiffening structure that is configured to increase a stiffness of the flexible body relative to an adjacent portion of the flexible body {e.g., [0087]-[0089] & (Fig 9)}.

12. The medical device of claim 1, wherein the flexible body includes at least one segment at the distal end having a plurality of branches, wherein each of the plurality of branches includes an array of electrodes {e.g., [0077] & (Fig 5)}.

13. The medical device of claim 12, wherein the at least one segment is angled relative to the proximal end such that such that a longitudinal axis of the plurality of branches is transverse to a longitudinal axis of the flexible body (e.g., see Fig 5).

14. The medical device of claim 12, wherein the flexible body includes a second segment proximal of the distal end and having a plurality of second branches, wherein each of the plurality of second branches includes a second array of electrodes (e.g., see Fig 5).

15. A medical device (e.g., via the disclosed catheter 112/212) comprising: a tube (e.g., element 100) having a longitudinal length and at least one lumen (e.g., 58), wherein the tube is configured to receive at least one of a device and a fluid in the at least one lumen (e.g., via the disclosed plurality of lumens that connect to the hub and fluid port 213); a flexible body  having a stimulation array (e.g., via the disclosed distal electrode assembly 214) configured to provide an electrical charge for stimulating tissue, wherein the flexible body includes a proximal portion and a distal portion separated from the proximal portion by at least one bend; wherein the flexible body is configured to cover at least a portion of the longitudinal length of the tube such that the stimulation array is disposed about an exterior of the tubular body; and wherein the at least one bend is configured to arrange one of the proximal portion and the distal portion in a linear configuration and the other of the proximal portion and the distal portion in a nonlinear configuration relative to the tube, when the flexible body is wound about the exterior of the tube  {e.g., [0022], [0052], [0087]-[0089], [0092]-[0093] & (Figs 3 & 9-12)}.

16. The medical device of claim 15, wherein the stimulation array includes a distal electrode array positioned on the flexible body proximate to the distal portion, wherein the distal electrode array is configured to provide the electrical charge for stimulating tissue at a first location; a proximal electrode array positioned on the flexible body proximate to the proximal portion, wherein the proximal electrode array is configured to provide the electrical charge for stimulating tissue at a second location that is different than the first location; and an electrical connection positioned on the flexible body proximate to the proximal portion and configured to electrically couple the distal electrode array and the proximal electrode array to a power source {e.g., [0076]-[0077] & [0092]-[0093] & (Figs 5 & 12)}.

17. The medical device of claim 15, wherein the at least one bend causes a change in direction of a helical wind of the flexible body about the tube, and a longitudinal axis of the proximal portion proximal to the at least one bend is transverse to a longitudinal axis of the distal portion distal to the at least one bend {e.g., [0087]-[0089] & (Figs 9-11)}.

18. The medical device of claim 15, wherein a flexibility of a portion of the medical device having the proximal portion differs from a flexibility of a portion of the medical device having the distal portion, due to the arrangements of the proximal portion and distal portion on the tube {e.g., [0087]-[0089] & (Figs 9-11)}.

19. A medical device comprising: a tube; and a circuit having a flexible body including a proximal portion and a distal portion that is angled relative to the proximal portion, the distal portion having a plurality of branches each including an array of electrodes configured to provide an electrical charge for stimulating tissue; wherein the flexible body is configured to engage the tube with the proximal portion disposed over the tube in a helical configuration, and the distal portion is disposed over the tube in a linear configuration, such that the plurality of branches is arranged substantially parallel to a longitudinal axis of the tube {e.g., [0076]-[0077] & [0092]-[0093] & (Figs 5 & 12)}.

20. The system of claim 19, wherein the plurality of branches are positioned about a circumference of the tube at spaced intervals; and wherein the circuit is configured to modify a flexibility of the tube when the flexible body engages the tube, with the flexibility varying between a segment of the tube having the proximal portion and a segment of the tube having the distal portion (e.g., [0087]-[0089]).

21.  The system of claim 19, wherein the circuit includes a conductive lead, a conductive layer and a via connecting the conductive lead to the conductive layer (e.g., [0087]-[0089]).
	Nash et al. discloses the device and system having a medical device comprising a flexible body having an electrode electrically connected to an electrical lead and is configured to having a first and second configuration except wherein said first configuration includes at least one bend between the proximal and distal end and causes a change in a pitch of a helical wind of the flexible body is in the second configuration.  Thakkar et al. teaches that it is known to use a flexible, medical device, i.e. a catheter 10, further comprising a plurality of electrodes and said catheter further comprises a ribbon cable which may naturally-adopt a helical configuration, wherein a control member of a steering mechanism can deflect the flexible portion of the catheter in order to exhibit a bend and/or deflection portion {e.g., [0113], [0143] & (Fig 26G)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and system as taught by Nash et al. with the use of the lead configuration that can naturally-adopt a helical configuration as taught by Thakkar et al. since such a modification would provide the device and system having a medical device comprising a flexible body having an electrode electrically connected to an electrical lead and is configured to having a first and second configuration wherein said first configuration includes at least one bend between the proximal and distal end and causes a change in a pitch of a helical wind of the flexible body is in the second configuration for providing the predictable results pertaining to effectively utilizing a lead configuration shape that will provide the most optimal stimulation to any specific  stimulation site regardless of the location {e.g., Thakkar, [0113], [0143] & (Fig 26G)}.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 & 11-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792